Case 19-63584-pmb   Doc 5   Filed 08/29/19 Entered 08/29/19 12:41:07   Desc Main
                            Document      Page 1 of 7
Case 19-63584-pmb   Doc 5   Filed 08/29/19 Entered 08/29/19 12:41:07   Desc Main
                            Document      Page 2 of 7
Case 19-63584-pmb   Doc 5   Filed 08/29/19 Entered 08/29/19 12:41:07   Desc Main
                            Document      Page 3 of 7
Case 19-63584-pmb   Doc 5   Filed 08/29/19 Entered 08/29/19 12:41:07   Desc Main
                            Document      Page 4 of 7
Case 19-63584-pmb   Doc 5   Filed 08/29/19 Entered 08/29/19 12:41:07   Desc Main
                            Document      Page 5 of 7
Case 19-63584-pmb   Doc 5   Filed 08/29/19 Entered 08/29/19 12:41:07   Desc Main
                            Document      Page 6 of 7
Case 19-63584-pmb   Doc 5   Filed 08/29/19 Entered 08/29/19 12:41:07   Desc Main
                            Document      Page 7 of 7
